Citation Nr: 1105587	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  10-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran's has a current hearing loss disability 
that is due to any incident or event in active military service; 
and against a finding that sensorineural hearing loss, as an 
organic disease of the nervous system, was manifested to a 
compensable degree either during or within one year after 
separation from active service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current tinnitus disability that 
is due to any incident or event in active military service; and 
against a finding that tinnitus, as an organic disease of the 
nervous system, was manifested to a compensable degree either 
during or within one year after separation from active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In November 2009, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the letter 
described how VA calculates disability ratings and effective 
dates.  

The Board finds that the contents of the November 2009 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the December 2009 rating decision and March 2010 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Dallas VA Medical Center (VAMC).  

The Veteran's representative, in a January 2011 Informal Hearing 
Presentation, argues that a VA examination is necessary as the 
Veteran has demonstrated noise exposure during active service.  
However, the Board finds that a VA examination is not necessary 
to fulfill VA's duty to assist in this case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran's STRs are negative for any complaints 
of hearing loss or tinnitus, and there is no post-service medical 
documentation of a current hearing loss or tinnitus disability.  
Although the Veteran is competent to assess current tinnitus, he 
first reported tinnitus when he filed his claim for service 
connection in 2009, nearly 55 years after separation from 
service.  Moreover, there are no competent medical opinions 
relating hearing loss or tinnitus to active service, and no other 
medical evidence of record suggests a causal relationship between 
any current hearing loss or tinnitus and active service.  
Accordingly, an examination is not required here, even under the 
low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as an organic disease of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has current bilateral hearing loss 
and tinnitus that were incurred in active service.  Specifically, 
his representative argues in the January 2011 Informal Hearing 
Presentation that the Veteran served in a theater of combat in 
Europe for 20 months, and that his duties included digging graves 
and burying American casualties.  Thus, it can be presumed that 
he was exposed to loud noises while on the front lines and while 
working with burial equipment.    

The Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as a laborer, and indicates he receive a 
marksmanship badge.  Moreover, it indicates that he served in 
Europe, including Normandy, and received multiple medals relating 
to his service there.    

The Board acknowledges that exposure to loud noise may have 
occurred during the Veteran's active service.  Indeed, such 
exposure is deemed to be consistent with the circumstances of his 
service in a theater of combat.  See 38 U.S.C.A. § 1154(a).  
However, while noise exposure is conceded, this alone cannot 
serve as a basis for a grant of service connection.  Rather, the 
evidence must show that the Veteran has current tinnitus and 
hearing loss, consistent with VA regulations, which are a result 
of such in-service exposure.  The Board will analyze the evidence 
below.

The Veteran's STRs are negative for any complaints of tinnitus or 
hearing loss.  An undated physical examination report includes 
the results of a whispered voice test, on which the Veteran 
scored a 15/15.  Additionally, the Veteran scored a 15/15 on a 
whispered voice test at the October 1945 separation examination.

Following separation from service, there is no medical 
documentation of complaints of hearing loss or tinnitus.  Indeed, 
no complaints were noted in an April 1956 transfer summary from 
the Dallas VA Hospital, in a June 1968 VA examination report, and 
in an April 1975 physical examination at the Baylor University 
Medical Center.  Moreover, a January 2010 note from the Dallas 
VAMC specifically states that upon ear, nose, and throat 
examination, there was no hearing loss or tinnitus.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for either 
hearing loss or tinnitus.  

With regard to the presumptive service connection provisions in 
the law for chronic diseases, the evidentiary record herein is 
negative for any manifestation of sensorineural hearing loss or 
tinnitus as organic diseases of the nervous system, either during 
service or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any clinical 
manifestations of hearing loss or tinnitus within the applicable 
time period, the criteria for presumptive service connection on 
the basis of the chronic disease provisions of law are not 
satisfied.  

Moreover, the greater weight of the probative evidence is against 
finding that the Veteran has a current diagnosis of either 
hearing loss or tinnitus.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which here 
includes medical evidence spanning more than a 50-year period) 
fails to support a current diagnosis of the claimed disability, 
that holding would not apply.
 
Finally, continuity of the disorder has not been established by 
the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current hearing 
difficulty, ringing in his ears, and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that, in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's hearing difficulty and 
tinnitus are found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The Veteran's STRs 
are negative for any complaints of hearing loss or tinnitus, and 
his hearing was tested and found to be normal at separation.  
Following service, there was no documentation of any complaints 
of hearing loss or tinnitus.  Indeed, as recently as January 
2010, a VAMC physician noted the absence of any hearing loss or 
tinnitus.  While he is clearly sincere in his beliefs, in light 
of these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment 
following his military retirement is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, 
there are no competent medical opinions suggesting that the 
Veteran has a current hearing loss or tinnitus disability that is 
related to service.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the Veteran's 
own statements.

The Board recognizes and appreciates the Veteran's honorable 
service to our country during World War II.  However, since the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss and 
tinnitus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


